NUMBER 13-16-00340-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                          IN RE JAMES ARTHUR DUSSLIERE


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

      Before Chief Justice Valdez and Justices Garza and Longoria
                   Memorandum Opinion Per Curiam1

        Relator James Arthur Dussliere filed a petition for writ of mandamus in the above

cause contending that the trial court abused its discretion by setting the underlying divorce

for final hearing on July 11, 2016 with only twenty days of notice and without first setting

a hearing on relator’s plea in abatement. See TEX. R. CIV. P. 245. After the trial court set

a hearing on relator’s plea in abatement, Dussliere subsequently filed a second amended

petition for writ of mandamus solely regarding the truncated trial setting. Dussliere has



        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
now filed a motion to withdraw this original proceeding on grounds that the parties have

entered an agreement regarding the matters at issue in this original proceeding.

       The Court, having examined and fully considered the second amended petition for

writ of mandamus and the motion to withdraw, is of the opinion that the motion to withdraw

should be granted. Accordingly, we LIFT the stay previously imposed in this cause,

GRANT the motion to withdraw, and DISMISS this original proceeding without reference

to the merits. See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order

granting temporary relief is effective until the case is finally decided.”).

                                                   PER CURIAM

Delivered and filed the
12th day of July, 2016.




                                               2